As filed with the Securities and Exchange Commission on February 7, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22727 Cushing MLP Infrastructure Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. THE CUSHING®MLP INFRASTRUCTURE FUND ANNUAL REPORT NOVEMBER 30, 2013 The Cushing®MLP Infrastructure Fund TABLE OF CONTENTS Unitholder Letter 1 Allocation of Portfolio Assets 5 Schedule of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Statement of Cash Flows 11 Financial Highlights 12 Notes to Financial Statements 13 Report of the Independent Registered Public Accounting Firm 17 Trustees and Executive Officers 18 Additional Information 20 The Cushing®MLP Infrastructure Fund UNITHOLDER LETTER Dear Fellow Unitholder, The Cushing® MLP Infrastructure Fund (the “Fund”) ended its fiscal year with positive performance. For the twelve month period ended November 30, 2013, the Fund delivered a 33.60% total return, versus a total return of 30.3% for the S&P 500 Index (Total Return). In particular, the Fund benefited from overweight positions in the Natural Gas Gatherers and Processors, Crude Oil and Refined Products and General Partners (GP) subsectors.For the Natural Gas Gatherers and Processors segment, we seek to own master limited partnerships (MLPs) that have some or all of the following characteristics: a strong management team, good assets with a competitive position in a key market or an emerging basin, predominantly fixed fee contracts, and visible growth through organic projects and/or “drop-down” acquisitions.We believe the benefits of these traits more than offset the near-term headwinds from a currently challenging natural gas liquid (NGL) pricing environment. MLPs exposed to the build-out of crude oil infrastructure continued to benefit from the U.S. energy “Renaissance”.U.S. onshore crude oil production was significant for the period, which we believe not only supported continued volume growth for crude-levered MLPs, but also provided a wealth of infrastructure investment opportunities in order to satisfy producers’ needs to get their product to market. The Fund owned a number of GPs.While historically lower yielding, GPs are leveraged to the growth of the underlying MLP and can possess considerable option value.Over the past couple of years, several GP equities have benefited from merger and acquisition (M&A) activity and restructurings. Overall, we seek to strike an appropriate balance of investing the Fund’s assets in historically stable, higher yielding MLPs with lower yielding, higher growth potential MLPs. Additionally, we generally seek to avoid outsized positions in any single name and prefer equities with good trading liquidity. Solid MLP fundamentals contributed positive performance across the board as measured by the subsector averages. However, company/subsector specific issues and heightened investor scrutiny led to increased return dispersions within each subsector, as illustrated by the chart below which, we believe, continues to underscore the importance of stock selection in the current MLP environment. Fiscal YearDispersion ofStockPerformanceByand Within Subsectors 1)
